Notice of Pre-AIA  or AIA  Status
Claims 1-5, 7, 10-12, 14, 15, 17, & 20-28 remain for examination.  The amendment filed 11/11/21 amended claims 1, 3, 20, & 21. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/21 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9 of the amendment filed 11/11/21, with respect to Sprague have been fully considered and are persuasive.  The rejection of claims 1-5, 7, 10-12, 14, 15, 17, & 20-28 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7, 10-12, 14, 15, 17, & 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 20 each recite a limitation regarding the storage device validating itself .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Blockchain Based Credibility Verification Method for IoT Entities” (Chao Qu et al.) which also discloses devices storing validation information on a blockchain so that other entities participating on said blockchain can authenticate them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        11/20/2021


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436